Title: To James Madison from John Graham, 3 June 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 3d. June 1808.

I had the Honor to receive your Letter of the 30th. Ulto this morning, together with two Packets exclusive of the one in which it came.
I have not seen Mr. Forrest since his return from Baltimore.  He is kept at Home, by the Death of his youngest Child.  He sent me the inclosed Note, yesterday.  I have received the Passport for the Hamlet, from Genl. Turreau & forwarded it on to Mr. Hill by the Mail of today.  I have also written to Mr. Rademaker that his Secretary might have a Passage in the Hamlet.  In stating to Mr. Hill that this Gentleman would be the companion of his voyage I have hinted that he might be a useful one.  I take the Liberty to inclose a Note from Mr. Sheldon, from which you will see, that this Department is very considerably in arrears with our Bankers in London.  Mr. Gallatin sets out for NewYork tomorrow & he tells me that he will while there ascertain the best way to make remittances to London.
I am very happy to see from Mr. Lears Statement that we shall be handsomely in advance at Algiers when our store Ship arrives there.  I am Dear Sir most Respectfully Your Obt Sert

John Graham

